FILED
                                                                United States Court of Appeals
                                                                        Tenth Circuit

                                                                    November 23, 2011
                      UNITED STATES COURT OF APPEALSElisabeth A. Shumaker
                                                                        Clerk of Court
                                     TENTH CIRCUIT


 UNITED STATES OF AMERICA,
               Plaintiff–Appellee,                    Nos. 11-4154 & 11-4155
 v.                                               (D.C. Nos. 2:05-CR-00330-TS-1 &
                                                        2:05-CR-00330-TS-2)
 OLIMPIU CONSTANTINE NEDELCU;                                 (D. Utah)
 SILVIU LUCRETIU NEDELCU,
               Defendants–Appellants.


                              ORDER AND JUDGMENT*


Before O’BRIEN, McKAY, and TYMKOVICH, Circuit Judges.


       After examining the briefs and the appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination of this

appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This case is therefore ordered

submitted without oral argument.

       Defendants, appearing pro se, appeal the denial of their motions to seal or expunge

the record of a 2005 case in which they were both convicted of entering an aircraft or

aircraft area by fraudulent means in violation of 18 U.S.C. § 1036(a). In these motions,

Defendants expressed remorse and offered evidence of their difficulties arising from



       *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
having their convictions on record. The district court denied their requests on the ground

that since Defendants’ felony convictions had not been set aside, the district court did not

have ancillary jurisdiction to seal the record on purely equitable grounds. See United

States v. Pinto, 1 F.3d 1069, 1070 (10th Cir. 1993). Defendants appealed. This court

consolidated their appeals.

       After a thorough review of the record, we AFFIRM the dismissal of Defendants’

motions for substantially the same reason given by the district court.



                                                   ENTERED FOR THE COURT




                                                   Monroe G. McKay
                                                   Circuit Judge




                                             -2-